Citation Nr: 0326899	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  99-200 03A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for residuals of a right 
elbow injury.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Cheyenne, Wyoming, Regional Office 
(RO).  That decision denied service connection for a right 
elbow injury.

The Board notes that the veteran requested a hearing before a 
Veterans Law Judge to be held at the RO.  The hearing was 
scheduled for July 2001.  However, the veteran withdrew his 
request for a hearing and requested that his claim be decided 
based upon the evidence already submitted.

The Board entered a decision in this case in January 2002 in 
which entitlement to service connection for a right elbow 
injury was denied.  The veteran appealed his case to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2003, representatives of the veteran and of the 
Secretary of VA filed with the Court a joint motion for 
remand.  The representatives moved to vacate and remand the 
Board's January 2002 decision as to the issue of entitlement 
to service connection for a right elbow injury.  The Court 
granted the joint motion and remanded that issue for further 
action by the Board.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  A physical deformity with 25 percent loss of flexion of 
the veteran's right elbow was noted during his physical 
examination on entry into service, and right elbow deformity 
with no loss of motion was shown on service discharge.

3.  The evidence shows clearly and convincingly that a right 
elbow disability did not have its onset in and did not 
increase in severity during or as a result of service, 
including combat service.


CONCLUSION OF LAW

Residuals of a right elbow injury were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained service medical records.  Neither on his initial 
application nor in any subsequent correspondence has the 
veteran informed the VA of any postservice treatment for the 
claimed disability despite letters sent him in September 1998 
and April 2001 which requested such information.  A private 
physician's statement of March 2000 referred to a radial 
fracture incurred by the veteran in the 1950s, several years 
after service, but also noted that those records were not 
available.  Thus, the VA has not been informed of the 
existence of any available postservice medical records which 
would be relevant to his claim.  He has been afforded a VA 
examination to assess the nature and etiology of his right 
elbow disability.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date with regard to this claim.  In a statement dated 
May 2003, the veteran specifically stated that he had no 
other evidence to submit.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met.  See 38 U.S.C.A. 
§ 5103A (West 2002).  On his initial application for service 
connection for residuals of a right elbow injury submitted in 
September 1998, the veteran indicated that there was no 
postservice private or military treatment for his claimed 
disability.  In a September 1998 letter sent to him the RO 
informed the veteran that his service medical records had 
been requested and also requested that he complete 
authorization forms allowing the VA to obtain records of his 
medical treatment.  He was also informed that he could 
contact the doctor or hospital to tell them to send records 
to the VA.  The letter further informed him of the types of 
evidence he should provide, including statements from doctors 
showing dates of postservice examination or treatment, 
findings and diagnoses.  In response to the RO letter, the 
veteran returned a form for authorization to release medical 
records to the VA but no information concerning any medical 
treatment sources was indicated; in the box for listing the 
name and address of any source such as physician, hospital, 
etc., the veteran indicated "NA."  In an October 1999 
statement of the case and August 2000 supplemental statement 
of the case the veteran was further notified of the evidence 
that had been obtained and considered by the Board.  These 
documents notified the veteran of the evidence and 
information he should provide and the evidence that VA had 
obtained.

In April 2001 the RO sent the veteran a letter which 
fulfilled the added duties of assistance and notification 
under the VCAA.  The Board notes the contention of the 
veteran's representative that the April 2001 letter is 
insufficient to meet the requirements of the joint motion to 
vacate and remand the January 2002 decision.  However, this 
letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim, as well as which portion of 
that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that no useful purpose would be 
served in directing further development of this matter by the 
RO.  Such action would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such action is to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The specific requirements for a grant of the benefit 
sought on appeal will be discussed in further detail below, 
in conjunction with the discussion of the specific facts of 
this case.  



II.  Factual Background

The veteran's enlistment examination was conducted in August 
1943.  The examiner noted a deformity of the right elbow with 
25 percent loss of flexion and slight muscular atrophy.  An 
x-ray showed anterior dislocation of the head of the radius.  
There were no other service medical records regarding his 
right elbow until the veteran's separation examination in 
December 1945.  At that time, the examiner noted that the 
veteran had a deformity of the right elbow with no limitation 
of motion.

The veteran indicated in several statements that he served 
aboard the USS Enterprise.  He stated that in May 1944 he was 
blown off the deck of the ship after an explosion caused by a 
kamikaze pilot and injured his right elbow.  The veteran 
noted that he was treated by a corpsman, but did not report 
to sickbay for treatment.  A May 1999 letter from one of the 
veteran's shipmates attested to the fact that he was thrown 
from the deck of the ship after the explosion.

An August 1998 x-ray report noted that the veteran had 
chronic radial capitellar dislocation and a chronic radial 
ulnar dislocation most likely secondary to remote trauma to 
the distal radius that had been surgically corrected.  In 
addition, the report noted spurring and degenerative changes 
about the coronoid process of the ulna.

In May 1999, the veteran had a VA general medical 
examination.  The examiner noted that the veteran's medical 
records were not available at the time of the examination.  
The veteran gave a history of injuring his elbow after being 
thrown from the deck of his ship after the explosion.  He 
indicated that his elbow was bandaged for 10 days and was 
stiff and sore for about a month and a half.  The veteran 
reported that he had slipped on ice in 1961 and broke the 
mid-right radius, distal ulna and first metacarpal.  Upon 
examination, the right elbow had 20 to 90 degrees of 
extension and flexion, 0 to 80 degrees of pronation and 0 
degrees of supination.  Although the veteran reported a lump 
since 1944 on the medial distal humerus, the examiner did not 
note one.  X-rays of the right elbow revealed osteoarthritis, 
a chronic dislocation of the radial head anteriorly and an 
old healed radial fracture.  Based on the exam and x-rays, 
the examiner indicated that it was impossible for the 
veteran's elbow injury to be from the incidence in 1944.  The 
examiner stated that the injury was much more recent.

A private physician examined the veteran in March 2000.  The 
physician stated that the purpose of the exam was to evaluate 
the veteran's right upper extremity and render an opinion as 
to whether the disability the veteran has now is related to a 
service related injury, which occurred in 1944.  The veteran 
reported that he had injured his right elbow when an 
explosion on his ship threw him overboard.  Subsequently, in 
the 1950s, the veteran sustained a fracture of the 
ipsilateral radial diaphysis.  An operative reduction was 
performed and the injury healed.  The veteran stated that he 
has increasingly lost range of motion in the elbow and pain 
and stiffness associated with it have increased gradually 
over the years.

On examination, the veteran had a range of motion of 10 
degrees extension, with flexion of 90 degrees, supination of 
10 degrees and pronation of 80 degrees.  He had a prominence 
in the dorsoradial aspect of the elbow, which was a 
dislocated radial head.  X-rays revealed a chronic 
anterior/lateral dislocation of the radial head and a well-
healed fracture of the mid-diaphysis of the radius with a 
small bone plate and four screws in place.

The physician explored three possible scenarios for the 
veteran's condition at the time of the March 2000 
examination:  the veteran injured his elbow at the time of 
the 1944 incident; he dislocated his elbow at the same time 
that he fractured his radius; or the veteran had a 
dislocation of the radial head that pre-existed service.  The 
physician stated that it was medically impossible for the 
veteran to have dislocated his radial head at the same time 
as he fractured his radius.  He also indicated that the if 
the veteran's elbow condition pre-existed service it would 
have been detected during an entrance examination.  The 
physician discarded these two possibilities and concluded 
that the only explanation for the veteran's right elbow 
injury was that he dislocated his radial head as a result of 
being thrown off the deck of his ship after the explosion.

In June 2000 an orthopedic specialist was asked to review the 
veteran's claims file, paying special attention to the 
physician's letter from March 2000.  The specialist was asked 
to give an opinion as to whether or not the evidence of 
record supported the veteran's contention that his in-service 
injury of his pre-existing elbow condition caused a permanent 
aggravation of that condition.  The specialist indicated that 
the veteran's elbow condition was noted on his enlistment 
exam and did not appear to worsen during service; he remarked 
that the elbow deformity was essentially the same at 
discharge as at enlistment.  He also noted that there was no 
record of treatment during service.  Based on his review of 
the file, the specialist concluded that the veteran's current 
problems were primarily due to his pre-existing elbow 
condition that was noted at the time of his enlistment 
examination.

Received in February 2001 were statements from the veteran 
and several other individuals noting that they had served in 
the U.S. Armed Forces and that they had not received exit 
physicals.

III.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2002)

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b)(West 2002); 
38 C.F.R. § 3.304(d)(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for residuals of a right elbow injury.  
The veteran's right elbow deformity was noted at the time of 
his enlistment examination.  Therefore, he is not presumed 
sound as to this disability at the time of service entry, and 
the presumption of soundness need not be rebutted by clear 
and unmistakable evidence.  38 U.S.C.A. § 1111 (West 2002); 
VAOGCPREC 3-2003 (July 16, 2002).  

The Board notes that the private physician who examined the 
veteran in March 2000 indicated that the most likely reason 
for his current right elbow condition was a traumatic injury 
suffered while in service.  However, in discounting the 
notion of a pre-existing condition the physician did so 
because he did not believe that the veteran's right elbow 
condition would go unnoticed during his enlistment 
examination.  The orthopedic specialist who reviewed the 
veteran's claims file in June 2000, including the March 2000 
letter, noted that the veteran's right elbow condition did 
not go unnoticed during his induction examination.  It is 
apparent that the private physician did not have the 
veteran's records to review and was unaware that the elbow 
deformity was noted at service entrance.  

As noted above, the claimed right elbow deformity was noted 
at entry into service, and the presumption of soundness does 
not apply.  Rather, it must be determined whether or not the 
preexisting right elbow disability was aggravated during 
service.  38 U.S.C.A. § 1153 (West 2002).  

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (2002); Crowe v. Brown, 7 Vet. App. 238 
(1994).  In this instance, there is no evidence on the record 
that indicates that the veteran's preexisting condition 
worsened during service.  

At the time of service entrance, the examiner noted a right 
elbow deformity with 25 percent loss of flexion and slight 
muscular atrophy.  Although the evidence of record supports 
the veteran's contention that he was one of the men thrown 
from the deck of the ship as a result of the explosion in May 
1944, there are no records that indicate his right elbow 
injury was aggravated by that incident.  His service medical 
records indicate that at the time of his discharge, he was 
experiencing no loss of motion in his right elbow.  
Therefore, there is no evidence to indicate that his right 
elbow condition increased in severity during service, and 
there was no aggravation of the preservice condition in 
service.

The Board notes that the veteran contends that his right 
elbow injury was aggravated by an injury he sustained while 
in combat.  Under 38 U.S.C.A. § 1154, the veteran is entitled 
to a presumption of service connection if lay or other 
evidence suggests that the veteran's injury is consistent 
with circumstances, conditions or hardships of combat 
service, unless there is clear and convincing evidence to 
rebut that presumption.  See Arms v. West, 12 Vet. App. 188 
(1999).  In this instance, the veteran presented evidence 
that he was injured during combat.  However, as noted above, 
the veteran's service medical records indicate that the 
veteran's right elbow condition existed prior to service.  
The veteran's separation examination also indicates that the 
veteran's right elbow condition did not worsen during service 
but in fact had more motion than was present on entry.  In 
addition, the orthopedic specialist who reviewed the veterans 
claims file in June 2000 concluded that the veteran's current 
elbow condition is a result of the condition that existed 
prior to service.  Consequently, the Board finds that clear 
and convincing evidence has been presented to rebut the 
presumption of service connection under 38 U.S.C.A. § 1154.  
The Board concludes that residuals of the veteran's right 
elbow injury were not aggravated by service.


ORDER

Service connection for residuals of a right elbow injury is 
denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals




 

